Citation Nr: 0826306	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right hip disorder, currently evaluated 10 
percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left hip disorder, currently evaluated 10 
percent disabling.

3.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to a service-connected lumbar spine 
disorder.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disorder, currently evaluated 
as 40 percent disabling.

6.  Entitlement to service connection for spina bifida.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Procedural history

The veteran served on active duty in the United States Air 
Force from January 1979 to April 1987.  

Service connection for a lumbar spine disorder was granted in 
a November 1987 rating decision.  

The veteran filed a claim for an increased disability rating 
for his service-connected lumbar spine disability in February 
2002.  In a June 2002 rating action, the RO continued the 
service-connected lumbar spine disorder at 40 percent 
disabling.  
In a November 2002 RO rating decision, service connection for 
a bilateral hip disorder was granted; each hip was assigned a 
separate 10 percent disability rating, 
The veteran's appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in April 2003.

In an August 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
hemorrhoids, spina bifida and a bowel disorder.  The veteran 
perfected an appeal as to that decision.

In December 2004 the veteran presented sworn testimony during 
a personal hearing in Washington, D.C. which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.  In connection with the hearing, 
the veteran submitted additional evidence directly to the 
Board along with a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2007); see also the December 2004 hearing 
transcript, page 2.

This case was remanded by the Board in March 2005 for 
additional evidentiary and procedural development.  This was 
accomplished [with the exception of the requested development 
of the spine claims, which will be detailed further in the 
REMAND portion below], and in March 2008 the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case(SSOC) which continued to deny the veteran's claims.  
The veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Remanded issues

The issues of entitlement to an increased disability rating 
for the service-connected lumbar spine disorder and 
entitlement to service connection for spina bifida are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.



Issues not on appeal

On March 16, 2005, the Board issued a decision which: 
assigned an earlier effective date for the grant of service 
connection for the right and left hip disorders; increased 
the rating assigned for the  veteran's service-connected 
erectile dysfunction to 20 percent disabling, denied special 
monthly compensation based on the need of aid and attendance 
or housebound status; denied special monthly compensation for 
loss of use of a creative organ; denied service connection 
for a eye disorder and a bowel disorder; and determined that 
new and material evidence sufficient to reopen a previously-
denied claim of entitlement to service connection for a right 
elbow disorder had not been received.  

On July 20, 2005, the veteran moved to have the Board 
reconsider its March 2005 decision.  See 38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1000 et seq.  A Deputy Vice Chairman of the 
Board denied the motion for reconsideration on October 19, 
2005.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court) on February 17, 2006.  
The Court dismissed the veteran's appeal for lack of 
jurisdiction in May 2006.  See 38 U.S.C.A. § 7266(a) (West 
2002).  The veteran filed a second appeal of the October 2005 
Board denial of his motion for reconsideration in February 
2007.  The Court again dismissed the appeal for lack of 
jurisdiction via a September 2007 Order.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected right hip disability is 
manifested by pain.  The veteran denied any right hip 
problems whatsoever during a January 2008 VA examination.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected left hip disability is 
manifested by pain and some limitation of motion.  The 
measured range of left thigh flexion during a January 2008 VA 
examination was 60 degrees.

3.  The competent medical evidence of record does not support 
a finding that a bladder disorder currently exists.

4.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's diagnosed 
hemorrhoids and his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected right hip disorder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2007).

2.  The criteria for an increased disability rating for the 
service-connected left hip disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2007).

3.  A bladder disorder is not proximately due to nor is the 
result of the veteran's service-connected lumbar spine 
disorder.  38 C.F.R. §3.310 (2007).

4.  Hemorrhoids were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disorder, which is currently 
evaluated 40 percent disabling, as well as his service-
connected right and left hip disorders, which are currently 
each evaluated 
10 percent disabling.  He also seeks secondary service 
connection for a bladder disorder and direct service 
connection for hemorrhoids.  

As is discussed elsewhere in this decision, the remaining two 
issues on appeal, entitlement to an increased disability 
rating for the service-connected lumbar spine disability and 
service connection for spina bifida, are being remanded for 
additional evidentiary development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2005.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), obtain outpatient treatment records from 
the VA Medical Center (VAMC) in Philadelphia and provide the 
veteran with VA examinations and medical opinions with 
respect to the bilateral hip and hemorrhoid claims.  The AOJ 
was then to readjudicate the claims.  

In March 2006, the AMC sent the veteran a VCAA letter 
complying with the Board's remand instructions.  Records from 
the Philadelphia VAMC have been associated with the claims 
folder.  Additionally, a VA examination was obtained in 
conformity with the Board's remand instructions in January 
2008, to include the requested medical opinions.  The AMC 
subsequently readjudicated the claims in the March 2008 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with as to the four issues which are being 
adjudicated in this decision.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  



The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
The veteran was informed of the relevant law and regulations 
pertaining to his increased rating claims in a letter from 
the AMC dated March 31, 2006.  
The veteran was specifically informed, in a section entitled 
"What the Evidence Must Show," that in order to established 
entitlement to an increased disability rating the evidence 
must demonstrate "that your service-connected disability has 
gotten worse."  With respect to the veteran's service 
connection claim, the March 2006 letter informed the veteran 
that in order to establish service connection the evidence 
must demonstrate "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Although the March 2006 letter informed the veteran what was 
needed to establish service connection on a direct basis, it 
did not include a discussion of what was needed to establish 
service connection on a secondary basis.  However, the Board 
finds that the veteran demonstrated actual knowledge of what 
was necessary to establish service connection on a secondary 
basis during his personal hearing before the undersigned.  
See the December 2004 hearing transcript, pages 18, 21; see 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As 
such, the Board concludes that any deficiencies have not 
affected the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Crucially, the veteran was generally informed of VA's duty to 
assist him in the development of his claims and advised of 
the provisions relating to the VCAA in the above-referenced 
March 2006 letter.  [The Board acknowledges that the record 
contains prior-dated VCAA letters; however such do provide 
adequate VCAA notice and will be addressed no further 
herein].  Specifically, the veteran was advised in the letter 
that VA is responsible for obtaining records from any Federal 
agency, to include military records, outpatient records from 
VA treatment facilities and records from the Social Security 
Administration.  The March 2006 VCAA letter further indicated 
that a VA examination would be scheduled if necessary to 
adjudicate his claims.  With respect to private treatment 
records, the letter informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letter, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The March 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original letter].  

The March 2006 VCAA letter also specifically requested of the 
veteran: "If you have any additional information or evidence 
or information that you think will support your claim[s], 
please let us know.  If you have any evidence in your 
possession that pertains to your claim[s], please send it to 
us."  This request complies with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in June 2002, 
November 2002 and August 2003.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, the veteran was provided with 
VCAA notice through the March 2006 VCAA letter, and his 
claims were readjudicated in the March 2008 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1), veteran status, is not at issue.  
The service connection claims were denied based upon elements 
(2), existence of a disability and (3), a connection between 
the veteran's service and the disability.  As was discussed 
above, the veteran received specific notice of these 
elements.  In addition, the veteran received notice as to 
elements (4) and (5), degree of disability and effective date 
via the March 2006 VCAA letter.  Moreover, because the 
veteran's claims are being denied, elements (4) and (5) are 
moot.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claims to 
include as contemplated in the recent Dingess and Vazquez 
decisions.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claims.  
See Sanders, supra.  The veteran has submitted argument which 
specifically listed referenced Diagnostic Codes and the 
rating criteria pertinent to his bilateral hip disorders, and 
made specific argument as to how these disabilities had 
increased in severity and the effect that increase had on the 
veteran's employment and daily life.  See, e.g., the July 5, 
2002 and December 2, 2002 notices of disagreement; see also 
the April 4, 2003 submission.  

Moreover, both the veteran and his representative discussed 
the reasons the veteran met the evidentiary burdens necessary 
to allow for the grant of his claims during the December 2004 
hearing.  It is therefore clear that the veteran was or 
should have been aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Dingess and Vazquez-Flores.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings for the service-
connected bilateral hip disorders, the additional notice 
requirements recently set forth in Vazquez-Flores do not 
apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  In particular, reports of VA and 
private treatment of the veteran have been associated with 
the claims folder.  Additionally, the veteran was afforded VA 
examinations in September 2002, August 2003 and January 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a personal hearing 
which was chaired by the undersigned in December 2004.

Accordingly, the Board will proceed to a decision.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for a 
service-connected right hip disorder, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left hip disorder, currently evaluated as 
10 percent disabling.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's bilateral hip disabilities, which have been 
consistently diagnosed as ankylosing spondylitis, are 
currently rated 10 percent disabling by analogy to Diagnostic 
Code 5252.  See 38 C.F.R. § 4.20 (2007) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is already in receipt of 10 percent disability 
ratings.  Under such circumstances, rating the hips under 
Diagnostic Code 5251 [limitation of extension of thigh] would 
not provide for a higher rating.

As for Diagnostic Code 5253 [thigh, impairment of], 
pertaining to limitation of rotation, the report of the 
January 2008 VA examination shows that rotation in the left 
hip was limited to at most 35 degrees and limitation of 
motion with respect to the right hip was specifically denied 
by the veteran; additionally left hip adduction was to 25 
degrees.  The report of the September 2002 VA examination 
reveals that rotation of the hips was limited to 20 degrees 
bilaterally both internally and externally.  The (at worst) 
slight limitation of rotation of the hips to 20 degrees and 
limitation of left hip adduction to 25 degrees would not even 
warrant the assignment of  10 percent ratings under 
Diagnostic Code 5253.

The veteran has highlighted Diagnostic Code 5250 pertaining 
to ankylosis of the hips.  See the veteran's April 4, 2003 
submission.  However, there is no indication of ankylosis per 
the January 2008 VA examination report or anywhere else in 
the medical records.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
veteran clearly can move his hips. 

Finally, there is no evidence of flail joint or of any other 
symptomatology which would warrant consideration of the 
assignment of another diagnostic code.

In short, the Board concludes that continuing to rate the hip 
disabilities under Diagnostic Code 5252 is most appropriate 
in this case.

Specific rating criteria

Under Diagnostic Code 5252, flexion of the thigh limited to 
45 degrees warrants a 10 percent disability rating, while 
flexion to 30 degrees warrants a 20 percent disability 
rating.  Flexion of the thigh to 20 degrees warrants a 30 
percent disability rating, while flexion of the thigh limited 
to 10 degrees warrants a 40 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Schedular rating

To warrant the next higher a 30 percent rating under 
Diagnostic Code 5252, the veteran must show flexion of the 
thigh limited to 30 degrees.  During the January 2008 VA 
examination, the veteran was able achieve flexion to 60 
degrees and, based on the veteran's report of absolutely no 
problems with his right hip, full range of flexion in the 
right thigh.  

The remaining objective evidence of record does not 
demonstrate loss of thigh flexion to allow for an increased 
disability rating. Specifically, left thigh flexion was 
measured to 120 degrees during a June 1987 VA examination.  A 
December 1987 outpatient record from the VAMC in Philadelphia 
shows left hip "flexors" 4/5 on the left [which computes to 
an ability to achieve 80 percent, or 100 degrees, flexion] 
and 5/5 on the right; "extensors," "abductors" and 
"adductions" were 5/5 bilaterally.  During VA examination 
in November 1995, the veteran's hip flexors were 5/5 
bilaterally.

The Board notes that the veteran has recently asserted that 
he "never informed the [January 2008 VA examiner] that I 
never had a right hip problem."  See the veteran's undated 
statement received at the RO in June 2008, page 5.  The 
question before the Board, however, is not whether the 
veteran has had right hip problems in the past.  Service 
connection would not have been granted without past evidence 
of a right hip problem.  The question before the Board is 
whether a right hip disability currently exists and if so 
what is its severity.  When considering the veteran's current 
right hip disability picture, the recent medical evidence is 
completely negative for right hip symptomatology other than 
the veteran's subjective complaints of pain.  There is simply 
no evidence of loss of right thigh flexion to allow for award 
of the benefit sought on appeal.   

Based on the objective medical record, and for reasons stated 
above, the Board finds that the veteran is not entitled to 
disability ratings in excess of 10 percent under Diagnostic 
Codes 5252 for the right and left hip disorders.

DeLuca considerations

In evaluating the veteran's increased rating claims, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2007).  See DeLuca, supra.  

The veteran has complained in of severe pain in the bilateral 
hips, and has described to the VA examiners as well as to the 
undersigned how his left hip pain causes him substantial 
functional loss.  See, e.g., the December 2004 hearing 
transcript, page 4.  However, it appears the current 10 
percent ratings were awarded to account for the veteran's 
subjective complaints of bilateral hip pain, since there is 
no objective medical evidence which would otherwise warrant 
the assignment of compensable ratings for either hip 
disability.

In any event, there is no objective medical evidence that 
such symptomatology warrants the assignment of additional 
disability under the schedular criteria.  
It is clear from the reports of the January 2008 VA 
examination that there was "no pain on range of motion or 
flare-ups."  Moreover, the same VA examination report does 
not suggest any evidence of fatigability, incoordination and 
the like which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45. 

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence left 
thigh flexion limited to 30 degrees or less.  The above-cited 
evidence is in no way suggestive of any loss of function 
which amounts to a restriction of flexion of the right or 
left thigh.  

To the extent that the veteran is contending that he 
experiences severe hip pain, his statements are outweighed by 
the objective medical reports in the record.  Moreover, there 
is little if any evidence of flare-ups of hip pain in the 
outpatient treatment reports.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
bilateral hip disabilities have not changed appreciably since 
the veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of increased disability ratings at any time 
during the period of time here under consideration.  
The veteran has pointed to none   Based on the record, the 
Board finds that 10 percent disability ratings were properly 
assigned for the entire period from the date of service 
connection, April 29, 1987.  Staged ratings are not 
appropriate.

Extraschedular rating considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected hip 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected right and left hip 
disorders.  The benefits sought on appeal are accordingly 
denied.  



3.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to a service-connected lumbar spine 
disorder.

The veteran seeks service connection for a bladder disorder, 
which he contends is related to his service-connected lumbar 
spine disability.  

The Board initially notes that the veteran has not claimed 
that his bladder condition is a direct result of his military 
service.  Instead, he contends that the claimed condition is 
secondary to his service-connected lumbar spine disorder.  
See, e.g., the October 2004 hearing transcript, page 21.  The 
Court in Robinson v. Mansfield, 21 Vet. App. 545 (2008) found 
that where neither the veteran nor the record raises the 
theory of entitlement to service connection on a direct 
basis, the Board need not sua sponte consider and discuss 
that theory.  So it is in this case. Direct service 
connection will be discussed no further herein.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Essential to the award of service connection is the first 
Wallin element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, the July and August 2003 VA examiners 
noted "urinary frequency."  However, symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

There is in fact no competent medical evidence of a bladder 
disorder to be found anywhere in the record.  To the extent 
that the veteran himself contends that he has a bladder 
disorder, it is now well-established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his bladder 
claim are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

In the absence of any currently diagnosed bladder disorder, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist]. 

For the sake of completeness, the Board will also briefly 
address the remaining two Wallin elements, service-connected 
disability and  medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative].

With respect to element (2), it is undisputed that there is a 
service-connected lumbar spine disability.

Turning to element (3), medical nexus, the July 2003 VA 
examiner stated that the veteran's urinary frequency " is 
not considered secondary to any lumbar spine condition"  The 
August 2003 VA examiner noted that the veteran's urinary 
problems were "less likely" to be a result of his back 
injury as opposed to enlargement of his prostate.

There is no competent medical evidence to the contrary.  The 
veteran himself is not competent to render a medical nexus 
opinion.  See Espiritu, supra.

Conclusion

In summary, Wallin elements (1) and (3) are not met.  A 
preponderance of the evidence is against the veteran's claim, 
and the benefit sought on appeal is therefore denied.

4.  Entitlement to service connection for hemorrhoids.

The veteran seeks service connection for hemorrhoids as being 
directly due to his military service.

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

With respect to Hickson element (1), the veteran has a 
current diagnosis of hemorrhoids per the January 2008 VA 
examination report and VA outpatient records dated in 
December 1999, November 2002 and August 2004.

Concerning Hickson element (2), in-service disease or injury, 
the veteran's service medical records note a diagnosis of 
"thrombosed hemorrhoid, resolving" in October 1982.  
Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the January 
2008 VA medical examination report, in which the examiner 
found that:

As regards to his henmorroids, I see a 
single entry in his service medical 
records about this issue and that was in 
10/1982.  There is no further indication 
that he sought medical attention.  No 
further indication that he had any 
problems from the hemorrhoids while in 
the service and in fact I do not see any 
indication of him seeking medical 
attention from the VA until 1991 which is 
nine years later.  It is therefore my 
impression that the hemorrhoids are not 
related to his single episode of 
hemorrhoids in service.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
hemorrhoids for many years after service.  

There is no evidence to the contrary.  To the extent that the 
veteran, other laypersons such as his cousin (see the 
February 21, 2008 statement from the veteran's cousin W.P.) 
and his representative contend that his current hemorrhoids 
are related to his military service, it is now well 
established that as lay persons without medical training, 
they are not competent to comment on medical matters such as 
date of onset or cause of a disability, or in the 
representative's case how medical professionals should weigh 
medical evidence in rendering opinions.  See Espiritu, supra.  
The statements of the veteran, his cousin and his 
representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus. 

Conclusion

In summary, Hickson element (3) is not met.  A preponderance 
of the evidence is against the veteran's claim, and the 
benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected right hip disorder is denied.

Entitlement to an increased disability rating for the 
service-connected left hip disorder is denied.

Entitlement to service connection for a bladder disorder, 
claimed as secondary to a service-connected lumbar spine 
disorder, is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

5.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disorder, currently evaluated 
40 percent disabling.

6.  Entitlement to service connection for spina bifida.

As noted above, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that compliance with remand 
instructions is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  
 
The Board's March 2005 remand requested that a VA medical 
nexus opinion be obtained as to the nature and etiology of 
the veteran's spina bifida.  The examiner was asked to 
determine if the veteran's spina bifida is 

considered a congenital condition that by its 
nature predated service?  If the spina bifida is 
considered a congenital condition, does the 
medical evidence pertinent to service and after 
service show that the veteran's spina bifida 
worsened during service or as a result of 
service?  Does the medical evidence indicate that 
the veteran's spina bifida has worsened as a 
result of any service-connected disabilities?

With respect to the veteran's increased rating claim, 
the examiner was asked to

distinguish to the extent possible, those 
symptoms that are attributable to spina bifida 
or other nonservice-connected conditions from 
those attributable to service-connected 
conditions.  If such distinction is not 
possible, please so state.

Although VA medical nexus opinions were obtained in January 
2008 in response to the Board's remand, the report of such 
examination did not answer these questions posed by the 
Board. 

Because the opinions of the January 2008 VA examiner are not 
probative regarding the relationship between spina bifida 
and service and the distinction between the service-
connected lumbar spine disorder and other non service-
connected spine problems, additional medical opinions 
addressing these questions are needed.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran's 
claims folder to be reviewed by a physician 
with appropriate expertise.  A copy of this 
REMAND should be provided to the reviewing 
physician.  The reviewing physician should 
render an opinion as to: (1) whether the 
veteran's spina bifida is considered a 
congenital condition that by its nature 
predated service.  
(2) If the spina bifida is considered a 
congenital condition, does the medical 
evidence pertinent to service and after 
service show that the veteran's spina bifida 
worsened during service or as a result of 
service?  (3) Does the medical evidence 
indicate that the veteran's spina bifida has 
worsened as a result of any service-connected 
disabilities?  
The examiner is also asked to (4) distinguish 
to the extent possible, those symptoms that 
are attributable to spina bifida or other 
nonservice-connected lumbar spine conditions 
from those attributable to the service-
connected lumbar spine disorder.  If such 
distinction is not possible, please so state.  
If physical examination of the veteran and/or 
diagnostic testing is deemed to be necessary 
by the examiner, such should be scheduled.  
The opinion should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claims of entitlement to service connection 
for spina bifida and entitlement to an 
increased disability rating for the service-
connected lumbar spine disorder.  If the 
benefits sought on appeal remain denied, in 
whole or in part, VBA should provide the 
veteran with a SSOC and allow an appropriate 
period of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


